Opinion issued August 13, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00453CR
                           ———————————
                   YANCY BOWEN LACROIX, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


              On Appeal from the Criminal District Court No. 1
                          Tarrant County, Texas
                     Trial Court Case No. 1480734D


                         MEMORANDUM OPINION

      In accordance with a plea bargain with the State, Yancy Bowen Lacroix

pleaded guilty to the offense of possession with intent to deliver a controlled

substance of four grams or more, but less than 200 grams, and was sentenced on

June 30, 2017 to 10 years in the Institutional Division of the Texas Department of
Criminal Justice. The sentence was suspended and Lacroix was placed on

community supervision for 10 years. The State subsequently filed a motion to revoke

community supervision. Lacroix pleaded true to the violations without an agreed

recommendation as to punishment. The trial court sentenced Lacroix to 12 months

in the State Jail Division of the Texas Department of Criminal Justice. See TEX.

HEALTH & SAFETY CODE § 481.115(a), (b).

      On appeal, Lacroix’s appointed counsel has filed a motion to withdraw, along

with a brief, stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel advised Lacroix of his right to access the record and provided him

with a form motion for access to the record. Counsel further advised Lacroix of his




                                          2
right to file a pro se response to the Anders brief. Lacroix did not request access to

the record and did not file a pro se response to counsel’s brief.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note that

an appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney William R. Biggs must immediately send Lacroix the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). We dismiss any pending motions as moot.


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4